DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific language of the mandrel axis, the cutting means, and the relationship between the axis and the angle cut into the cut strip define the claim over the prior art.   The Examiner has determined that this feature does not appear in the prior art in an anticipatory fashion, nor would it be reasonable for the Examiner to reject the limitation by creating a 103 obviousness type of combination between several pieces of art. 

Response to Arguments
Applicant's arguments regarding the 112A and 112B rejections have been fully considered but they are not persuasive. Rather than addressing the substantive issues with the rejections, the Applicant has merely changed a small bit of language, thus ignoring the issues with the claim limitation.  In fact, the new language, “a cutting means for cutting said cardboard strip, with said dragging means in the drawing-in state” has 
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. While the Applicant appears to make many arguments concerning the 103 combination and its applicability, the Examiner has determined that the arguments all fail for the same reason (more specifically, the same type of reason).  Time and time again, the Applicant argues that the current invention has some form of;
 “Cooperation” between elements, 
 “It is Applicant's position that the two references do not teach the “cooperating” structure as claimed, 
“Applicant has clarified the dragging means and the cutting means as well as the interaction between the two.  Further these are claimed with structural interaction with the guide means”;
“feed rolls 56 and 57 do not cooperate with knife 43 as claimed”;
“the Hulbert reference does not teach a dragging means interacting with the mandrel”;
“neither reference really discloses the type of structure as claimed, particularly with a dragging means, that cooperates with an inlet section, a mandrel, a cutting means and a guide means,”;
As can be seen from these citations and the highlighted portions therein, the Applicant repeatedly fashions the argument around relationships that have no defined, concrete 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



The following claim limitations are being interpreted under 112(f):
Cutting means – Page 6, line 7; “According to the example shown in the drawings, the machine further comprises a blade (6) inclined with a predetermined angle in relation to a generic horizontal plane (HP). The blade (6) is used, as further disclosed below, to cut the cardboard stripe (S) along a cutting direction (CD)”.  As such, the examiner will interpret the cutting means to include a blade.
Dragging means – Page 11, line 22, “the cardboard stripe (S) is dragged by the friction wheel (4).”  As such, the examiner will interpret the dragging means as some form of wheel the utilize friction in some fashion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a cutting means for cutting said cardboard strip, with said dragging means in the drawing-in state” is not described in the specification in such a way that one having ordinary skill in the art would be able to comprehend the invention.  Specifically, the “drawing- in step”, according to the disclosure on page 4, first paragraph, “consisting in arranging the cardboard stripe (S) in a suitable configuration to obtain its winding on the mandrel (M)” does not provide any structure or function to achieve the goals of “arranging” the stripe (S)… to obtain its winding, and certainly does not provide any guidance as where the step would commence and end. As the winding of the strip on the mandrel is the last action of the invention and is performed by the final structure of the invention (the mandrel), the “drawing-in step” appears to take place up until the final winding on the mandrel, which would thus have the drawing-in step occurring after the cutting of the strip, rather than before it as 

Claims 1 and 21, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “being in an insertion state”, “during a strip insertion step”, and “with the dragging means in the insertion step” are not discussed in the specification and therefore fail the written description requirement as well as creating a new matter situation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the limitation, “said dragging means being in said drawing-in state during said drawing-in step including said dragging said cardboard strip and being in an insertion state not dragging said cardboard strip during a strip insertion step” does not satisfy the written description requirement as it is incomprehensible, and therefore 

Therefore, the rejection of claim 1 under both 35 U.S.C. § 112A and 112B, for the reasons set forth above, prevents the examiner from making a proper determination of the scope of the claimed subject matter, and thereby prevents the examiner from making a proper determination of the merits of the claimed subject matter as it relates to the prior art.
	Whilst the Examiner might speculate as to what is meant by the claim language, the uncertainty provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art.  Rejections under 35 U.S.C. § 102 or 103 should not be based upon speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  Please see MPEP section 2173.06 for further guidance.

In the interest of compact prosecution, rather than reject the entire claim without examination, the Examiner will examine the claim as if this particular claim limitation did not exist.

Claims 1 and 21, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claims 1 and 21, the limitation “being in an insertion state”, “during a strip insertion step”, and “with the dragging means in the insertion step” render the claim indefinite, as there exists no description in the specification for the Examiner to understand the metes and bounds of the terms.  In the interest of compact prosecution, the Examiner will interpret these terms to include the common feeding of a material into a winding mandrel.

Regarding claims 1 and 21, the limitation “a cutting means for cutting said cardboard strip, with said dragging means in the drawing-in state, along a cutting direction oriented at a predetermined angle with respect to said dragging direction in coordination with said drawing-in state of said dragging mean” renders the claim indefinite, as it is unclear as to the structure of the sentence, and therefore the meaning of the sentence. 
Specifically, the “drawing- in step”, according to the disclosure on page 4, first paragraph, “consisting in arranging the cardboard stripe (S) in a suitable configuration to obtain its winding on the mandrel (M)” does not provide any structure or function to achieve the goals of “arranging” the stripe (S)… to obtain its winding, and certainly does not provide any specific guidance as where the step would commence and end.  As the winding of the strip on the mandrel is the last action of the invention and is performed by the final structure of the invention (the mandrel), the “drawing-in step” appears to take place up until the final winding on the mandrel, which would thus have the drawing-in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 11-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (US 1,580,375), in view of Guglielmo (WO 95/10400).

Regarding claim 1 (and likewise claim 21 – as the claims contain nearly the same language and limitations, the structures and functions of all of the limitations of claim 21 are found in claim 1), the tube-winding apparatus of Hulbert discloses; “A machine for the production of cardboard tubes, the machine comprising: a mandrel (Fig. 30, mandrel 163) on which a cardboard tube is formed,

(the function of the machine is described beginning in page 5, line 121, “the general operation of the machine is as follows” – after which a step by step analysis of the machine is described.  The examiner will highlight those steps describing the area of the machine shown in detail in Figure 31, as this is where the machine takes in material.  As such, the drawing in step claim limitation is met) to perform a drawing-in step (Figs. 30 and 31), said drawing-in step comprising configuring said cardboard strip and dragging said cardboard strip to a position for engagement by the winding member for winding said cardboard strip on said mandrel (based upon the current application, the requirement of the “drawing-in step” is that the material be presented to the eventual winding step in a suitable fashion.  This is seen on page 4 of the specification, “a drawing- in step, consisting in arranging the cardboard stripe (S) in a suitable configuration to obtain its winding on the mandrel (M)”.  Therefore, since the winding step takes place after the feed steps highlighted in Figs. 30 and 31, and discussed beginning on page 5, line 121, the limitations of the claim are met.), and said machine being adapted to perform a subsequent forming step (see below for winding step as well as combination with Guglielmo),

an inlet section (Fig. 30, guide roll 52 and spring pressed fingers 53) for introducing said cardboard strip to be drawn-in; 

 (Fig. 2, feed rolls 56, 57) for dragging said cardboard strip to be drawn-in and introduced in said inlet section, along a predetermined dragging direction (Fig. 30, flow is from supply roll 50 to mandrel 163) , said dragging means being in said drawing-in state during said drawing-in step; and 

a guide means (Fig. 8, coating roll 85, feed rolls 86, feed roll 105, guide roll 107, frame 113, piston rod 120, transverse bars 121, table 124) for guiding said cardboard strip towards said mandrel, said guide means being disposed and acting between said dragging means and said mandrel; and cooperating with said dragging means as to the moving of said cardboard strip towards said mandrel;

a cutting means (Fig. 30, fixed blade 42, knife bar 43, frame 44, closure circuit 266)  for cutting said cardboard strip, with said dragging means in the drawing-in state (as seen in Figs. 30 and 31, blade 43 and its corresponding mechanism takes place after the dragging means accomplishes its task via the feed rolls and before the winding of the strip on the mandrel),  along a cutting direction oriented at a predetermined angle with respect to said dragging direction in coordination with said drawing-in state of said dragging means, said dragging means (Fig. 2, feed rolls 56, 57) comprising cooperating wheels (Fig. 2, feed rolls 56, 57) between which said cardboard trip strip is inserted in an insertion state, with external surfaces of said cooperating wheels spaced apart for insertion of the strip between the wheels and into the machine and between which said cardboard strip is pressed by the cooperating wheels in said drawing-in state, with external surfaces of said cooperating wheels (the entirety of this newly claimed matter is discussed in Page 2, lines 75-127, which clearly describe the ability of the feed wheels to mimic these claimed features).

The tube-winding apparatus of Hulbert does not explicitly disclose; “a cardboard tube is formed by helicoidal winding of a cardboard strip on said mandrel; 
a winding member adapted to interact with said mandrel and said cardboard strip to form said helicoidal winding, 
said forming step comprising forming said cardboard tube via said helicoidal winding of said cardboard tube with said mandrel and said winding member;”

The machine for producing cardboards tube of Guglielmo teaches; “a mandrel (Guglielmo, Fig. 1, spindle 1) on which a cardboard tube is formed by helicoidal winding (Page 1, line 7, “a machine for producing tubes by winding into a spiral two or more overlapping and staggered strips”) of a cardboard strip (Page 1, line 20, “tubes…of cardboard or similar”) on said mandrel; 
a winding member (Page 4, line 9-39, “The winding unit comprises a belt 7 …”) adapted to interact with said mandrel and said cardboard strip to form said helicoidal (Page 1, line 7, “a machine for producing tubes by winding into a spiral two or more overlapping and staggered strips”),
said forming step comprising forming said cardboard tube (Page 1, line 20, “tubes…of cardboard or similar”) via said helicoidal winding of said cardboard tube with said mandrel and said winding member (Page 1, line 7, “a machine for producing tubes by winding into a spiral two or more overlapping and staggered strips”;””

Because both Reference Hulbert and Reference Guglielmo teach methods for winding cardboard tubes, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to substitute one method for the other to achieve the predictable result of winding helicoidal cardboard tubes. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Regarding claim 2, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claim 1.  It further discloses; “said inlet section (Fig. 30, guide roll 52 and spring pressed fingers 53) is on a side of said dragging means (Fig. 2, feed rolls 56, 57)”.

Regarding claim 3, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claim 1.  It further discloses; “said guide means (Fig. 8, feed rolls 86, frame 113, piston rod 120, transverse bars 121) comprises a plurality of guide means wheels with a horizontal Fig. 30, the axis of feed rolls 86 is clearly below feed roll 56), upstream of said mandrel with respect to said dragging direction”.

Regarding claim 5, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1 and 4.  It further discloses; “one of said axes of rotation of one of said cooperating wheels (Fig. 2, feed roll 57) is fixed, another one of said axes of rotation of another one of said cooperating wheels (Fig. 2, feed roll 56)  being movable (Fig. 31, arm 79 is able to move feed roll 56; Page 2, lines 76-98 describe the motion and variability of the feed roll 56 position) toward said one of said cooperating wheels with a fixed axis of rotation and, away from said cooperating wheels with said fixed axis of rotation, such that said variable volume of said space between said cooperating wheels can be varied by moving said another one of said cooperating wheels to and from said one of said cooperating wheels”.

Regarding claim 7, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1, 4 and 5.  It further discloses; “said another one of said cooperating wheels (Fig. 2, feed roll 56) is connected with an actuator (Fig. 31, arm 79) that moves said another one of said cooperating wheels to and from (Page 2, lines 76-98 describe the motion and variability of the feed roll 56 position) said one of said cooperating wheels (Fig. 2, feed roll 57)”.

Regarding claim 8, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1 and 3.  It further discloses; “said cutting means (Fig. 30, knife bar 43, fixed blade 42, frame 44, closure circuit 266) comprise comprises a blade (Fig. 30, knife bar 43, fixed blade 42) mounted on a carriage (Fig. 2, knife bar 43, frame 44) movable in a direction substantially perpendicular to said dragging direction”.  

Regarding claim 11, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claim 1.  It further discloses; “said guide means comprises a ramp (Fig. 30, table 124, which can be seen to be angled from the figure, and thus is a ramp) provided downstream of said dragging means (Fig. 2, feed rolls 56, 57), with respect to said dragging direction and upstream of said mandrel (Fig. 30, mandrel 163) with respect to said dragging direction”.

Regarding claim 12, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1 and 11.  It further discloses; “said guide means (Fig. 8, coating roll 85, feed rolls 86, feed roll 105, guide roll 107, frame 113, piston rod 120, transverse bars 121, table 124) further comprises guide wheels (Fig. 8, feed rolls 86), said ramp (Fig. 30, table 124) being downstream of said guide wheels with respect to said dragging direction”.

Regarding claim 13, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claim 1.  It further discloses; “said dragging means (Fig. 2, feed rolls 56, 57) is inoperative (Page 2, line 76; “At the time of cutting feed is interrupted by raising the roll 56 by the turning of cams 76 on the shaft 56’ for said roll”) during said forming step (Based upon the design of Hulbert, if the strip is cut after passing through the dragging means, and the feed roll is raised, the dragging means would be rendered inoperative for all subsequent steps)”.

Regarding claim 14, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claim 1.  It further discloses; “said dragging means (Fig. 2, feed rolls 56, 57) is active during said forming step (Page 2, line 91; “When the roll has been swung to the position shown in Fig. 30, feed of the material is again resumed”) (Based upon the design of Hulbert, if the strip is NOT cut after passing through the dragging means, AND the feed roll 56 is NOT raised, the dragging means would remain active)”.

Regarding claim 17, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1, 3 and 8.  It Fig. 2, knife bar 43, frame 44) is moved by a respective individual actuator (Fig. 2, cam 46)”

Claims 6, 9, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert, (US 1,580,375), in view of Guglielmo (WO 95/10400) in further view of McSwiney, (US 4,270,443).

Regarding claim 6, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1, 4 and 5.  It further discloses; “said another one of said cooperating wheels (Fig. 2, feed roll 56) is an idle wheel (Unlike roll 57, roll 56 is not driven by any power source, and is therefore an idle wheel) and said one of said cooperating wheels (Fig. 2, feed roll 57) being connected to a respective motor member (Page 2, line 44, “the lower roll 57 is continuously driven by the drive shaft 60”)”.

The tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo does not explicitly disclose; “a friction wheel, said friction wheel being covered with material adapted to exert a drag action by friction on said cardboard strip introduced between said cooperating wheels,”

McSwiney teaches, “a friction wheel (Col. 6, line 22, “trim rollers 56, which may be friction surfaced”), said friction wheel being covered with material adapted to exert a drag action by friction on said cardboard strip (Col 7, line 32, “The trim rolls 56 … are circumferentially friction-surfaced and form a skewed moving means for contact with the sheet S”) introduced between said cooperating wheels”.

Because both Reference Hulbert and Reference McSwiney teach apparatus for driving strip material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to substitute the rollers of Hulbert with the friction surfaced rollers of McSwiney to achieve the predictable result of enhancing the grip on the fed material. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 9, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo and the friction surfaced wheels of McSwiney and the motor member of Hulbert discloses the apparatus of claims 1, 4, 5 and 6.   It further discloses; “a carriage (Fig. 2, Knife bar frame 44) is moved by said motor member (Fig. 4, drive shaft 60, via shaft 57’, which connects to shaft 47, which moves the carriage 44 via cams 46– Page 2, line 87, “The shaft 47 carries a knocker arm 78 which engages an arm 79 of the shaft 56’”), said motor member moving said friction wheel member (Page 2, line 44, “the lower roll 57 is continuously driven by the drive shaft 60”)”.

Regarding claim 10, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo and the friction surfaced wheels of McSwiney discloses the apparatus of claims 1, 4, 5, 6, and 9.  The modified device further (Fig. 4, cam 46; Page 2, line 25, “The knife bar frame 44 … is moved downwardly by cams 46 engaging with a part of said frame 44 and mounted on a shaft 47” – specifically, the cams, continuously couple and decouple the carriage from the motor member) positioned and acting between said carriage (Fig. 2, Knife bar frame 44) and said motor member (Fig. 7, drive shaft 60) for disengaging said carriage from said motor member.

Regarding claim 16, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo and the friction surfaced wheels of McSwiney discloses the apparatus of claims 1, 4, 5, 6, and 9.  It further discloses; “said another one of said cooperating wheels (Fig. 2, feed roll 56)  …

and said one of said cooperating wheels (Fig. 2, feed roll 57) being an idle wheel (Unlike roll 57, roll 56 is not driven by any power source, and is therefore an idle wheel), said another one of said cooperating wheels being connected with a respective motor member (Page 2, line 44, “the lower roll 57 is continuously driven by the drive shaft 60”) that causes rotation of said another one of said cooperating wheels (as wheels 56 and 57 are brought into contact, the rotation of 57 would cause 56 to rotate as well, due to the friction between them) during said drawing-in step”.

The tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo does not explicitly disclose; “a friction wheel, said friction 

McSwiney teaches, “a friction wheel (Col. 6, line 22, “trim rollers 56, which may be friction surfaced”), said friction wheel being covered with material adapted to exert a drag action by friction on said cardboard strip (Col 7, line 32, “The trim rolls 56 … are circumferentially friction-surfaced and form a skewed moving means for contact with the sheet S”) introduced between said cooperating wheels”.

Because both Reference Hulbert and Reference McSwiney teach apparatus for driving strip material, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to substitute the rollers of Hulbert with the friction surfaced rollers of McSwiney to achieve the predictable result of enhancing the grip on the fed material. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding claim 20, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo and the friction surfaced wheels of McSwiney and the motor member of Hulbert discloses the apparatus of claims 1, 4, 5 and 6.   The Guglielmo/McSwiney/Hulbert device further discloses; “said cutting means (Fig. 30, fixed blade 42, knife bar 43, frame 44, closure circuit 266) comprises a blade (Fig. 30, fixed blade 42) mounted on a carriage ((Fig. 30, frame 44) movable in a direction substantially perpendicular to said dragging direction (as can be seen in Fig. 31, the knife carriage moves up and down, while the dragging direction is right to left.  This demonstrates that the carriage moves perpendicular to the dragging direction), said carriage being actuated by said motor member (Fig. 4, drive shaft 60, via shaft 57’, which connects to shaft 47, which moves the carriage 44 via cams 46– Page 2, line 87, “The shaft 47 carries a knocker arm 78 which engages an arm 79 of the shaft 56’”), said motor member moving said friction wheel (Page 2, line 44, “the lower roll 57 is continuously driven by the drive shaft 60”)”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (US 1,580,375), in view of Guglielmo (WO 95/10400) in further view of Perini, (US 2005/0245377).

Regarding claim 18, the tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo discloses the apparatus of claims 1.

The tube-winding apparatus of Hulbert, as modified with the helicoidal winding mandrel of Guglielmo does not explicitly disclose; a plurality of operative units, each of said plurality of operative units comprising a respective dragging means for dragging a single cardboard strip during said drawing-in step.

The apparatus for feeding paper webs and the like, for the production of cardboard tubes of Perini, teaches; “a plurality of operative units (Fig. 2, the units each feeding webs N1, N2, and N3), each of said plurality of operative units (see Examiner Illustration 1) for dragging a single cardboard strip (Fig. 2, strips N1, N2, and N3)) during said drawing-in step,  and further comprises a respective cutting means (Fig. 30, fixed blade 42, knife bar 43, frame 44, closure circuit 266) for cutting said single cardboard strip at said end of said 5drawing-in step.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube-winding apparatus of Hulbert with the repeated feed and drag units of Perini, thereby using the concept of multiplication of parts and components to modify the device in a predictable and desirable fashion.  The benefit of having more than one feed unit is that numerous strips can be fend to the single winding unit.  This concept of multiple feed units for multiple strips is a commonly known feature in the art, and can be seen in numerous and similar devices.  In point of fact, the winding mandrel of Guglielmo is designed (as best seen in Perini, Fig. 2) to utilize multiple feed strips. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731